Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election of Group II and foamed non-metallic inorganic substance, modified layer and graphene coated boron or nitrogen doped diamond is noted; however, the examiner notes such does not comply with the election requirement.  Specifically, the comply with the election of species requirement, the applicant is required to elected a single species from each of the groups (i.e. one from group A, one from group B and one from group C).  
Here, the applicants did not elect a single specific foamed substrate or specific modified layer, but merely elected genus and there is nothing on the record that all members of the elected genus are obvious to each other. 
Specifically the requirement stated “Applicant is required, in reply to this action, to elect a single species for each of the above groups to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.”
Therefore, to clear up the ambiguity, to make a proper election, the applicant is required to elect as follows:
Group II, claims 6-11, Silicon Foam (Species A), niobium layer (modifying layer, species B), graphene coated boron or nitrogen doped diamond (Species C);  
Group II, claims 6-11, AlN (Species A), niobium layer on titanium (modifying layer, species B), graphene coated boron or nitrogen doped diamond (Species C). 
The above are mere examples of elections that meet the requirement and are not limited, but the applicant is required to elect a single species from each Genus group (versus a genus grouping).
Examiner reissues the prior restriction requirement.  

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-5, drawn to electrode.
Group II, claim(s) 6-11, drawn to method of making electrode.
Group III, claim(s) 16-18, drawn to method of making electrode
Group IV, claim 19, drawn to method of use
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Specific Foamed substrate (e.g. one from claim 3)
Specific Modified layer (see e.g. claim 4, or metal niobium or metal niobium on a modified layer)
Specific Diamond doped layer (see e.g. one option from claim 5)
Applicant is required, in reply to this action, to elect a single species for each of the above groups to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1

Groups I with II-IV lack unity of invention because even though the inventions of these groups require the technical feature of foam electrode with boron or nitrogen doped diamond layer (see options as set forth in claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weimin et al.  Weimin discloses a metal foam substrate, a boron doped diamond thereon for electrodes and therefore the common technical feature between the groups is known in art and therefore not a special technical feature are required for unity of invention.
Groups II with I, III-IV lack unity of invention because even though the inventions of these groups require the technical feature of foam electrode with boron or nitrogen doped diamond layer (see options as set forth in claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weimin et al.  Weimin discloses a metal foam substrate, a boron doped diamond thereon for electrodes and therefore the common technical feature between the groups is known in art and therefore not a special technical feature are required for unity of invention.
Groups III with I, II, and VI lack unity of invention because even though the inventions of these groups require the technical feature of electrode with boron or nitrogen doped diamond layer (see options as set forth in claim 12), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weimin et al.  Weimin discloses a metal substrate, a boron doped diamond thereon for electrodes and therefore the .
Groups IV with I-III lack unity of invention because even though the inventions of these groups require the technical feature of foam electrode with boron or nitrogen doped diamond layer (see options as set forth in claim 12), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Weimin et al.  Weimin discloses a metal substrate, a boron doped diamond thereon for electrodes and therefore the common technical feature between the groups is known in art and therefore not a special technical feature are required for unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P TUROCY/Primary Examiner, Art Unit 1718